THE A'ITORNEY GENERAL
OF TEXAS

 

AUSTIN 11. TEXAB

 

A'l'l.'onx“ GE'N`IBRAL

non, H. G. Fl¢w¢rs
Feor¢ter§ of f?tat¢
hustln, ours

I`#esr ”*-ir: opinion Ho.. 0»191¢5 _
R¢; Thp time for naatln¢ or tha Stat¢
Exloutivo nonmitta¢ and of the Ttata
donvoutian.

Your latter or rscon$rdat¢, requesting the
opinion of this department touching the above natt¢r¢,
has been given our careful connidntetinn.

von statutes pertin»nt to y¢ur inqu$ry are as
followa:

Artiole 3136, Havia¢d drill Gtatut¢¢, tenant

"M: the acting or m fitch msut!.w
cnqnitza¢ held an_th¢ assocs Ivnosy in ¥vnl
preceding each gem-1 primary quorum the
said Ccumittce shall dss&¢» up¢uand pavlick

'tn¢ place inure th¢ Stat¢ coas¢n$toa of tdc
party shall vt hold on hhs first idea _ af&wc
the third iondqy after thc fourth Hat y in
mwv’ .£.» DI 1928¢*

Armi¢l¢ 3131, noticed Givil Statut¢s, x¢sds in
port ha rollonss

“ * * * en the third Hennay after the
fourth saturday in august 1926, and every tva
y¢ar¢ thlr¢¢ttlr, the Stat¢ ¢x¢out£vo oaanitt¢¢
shall moot nn the plaza selected fur the moi%~
ing vt tva atlta oouvcntion ana shall open ana
canvass the riturns of the neaoaé primary clos-
tion held to nominate oaa&idatea for §tet¢
offices an certified by the various ¢ouaxy
chairman ta th» Htct¢ chairman, and shall prc-
psre a tabulated stataasn$ nhoming'tha nunh¢r
or ratio r¢oeivsd_by used such candidate in
each counxy, which statement shall ve ap owed
vs the Htate onmmitt¢a and aarti£led by ti
oha£rmon. At this waiting the Htst¢ committee
shall also prcpara n oazpiavs list et tks dila-
gates elected to the E£sto cnnxantiona from
each eeunty, ca certified to the Bt#t¢ nhoirnun

   
 

H'on. !?~-‘-. S;:. ?*lowers, Paga 2

aemitasae, aaa‘sh¢ll declare the candidates
?or e¢oE mate orrin mo has reached l ah-
;ority o!" votes east for all candidates for
such attica in the first primary sleetinn, it
any mandate receives a admity at all thc
votes east for ill the candidates for such ot-
fice at said primary elwtion, mm it m usual-
date vaccine such' mjority, than it shall
declare the candidate who received a majority
or all votes asst for mach office at the
second primary alestion, the nomim pt the
party for man otrie¢; and the chairman and

' the secretary_ or the €-tato mm¢ation shall
forthwith certify 111 saab nominations to the
F¢mtary of ;Etaw." (Inphosia ours).

Ar,-tiol¢ 3139, noticed Civil §~tatut¢¢, as mead-
ed¢Prevides;

'*All party Ftat¢ conditions so announce
a platform cr principles and ma nonim-
tioas for Gmmor end fink offi¢¢_l shell,
¢:r.oopt. as otherwise providad, met at mh
planes as my va deemed by the parties ra-
spectrum on the mead-y after the omni
Mom\ay after tva fourth hardly in mt,_
1936 and wary two years mcmahon and they
shall nmi-n in union fm day to day until
all nomination minimized m the m at
thc convention is fi.aiah¢d. add commim
shall elect a animus iad a vici-ohhimn at
tim noonan animo, m of mcmahon bn
s man and the other a m _¢nd ¢i:t m mmi
theroot, two from manual ial j ' diet
the ."t.nt¢, and or schm_shall drs mo smiths
other a nm, the members or acid comitatus to
be those who shall w unnamed by the dela-
gates rul-presuming tim equities compelling the 7
senatorial districts rusp¢stiuly, each county
`voting its convention umwa cash or mm
shall hole said office until his meo¢a¢or is `
.ale-oted; nnd, in cane era nemy, an ority of
the makers of said emitwa shall ti tdc
am by electing am eligible person thmw,
but each perma mall ha of the am m ss
vleatia& mtsr.,"

lt is odsorv¢a, as pointed out in your lam
that as a result of the medium to Artialo 3139 in_
193?;," ana again la 1939, tim altman ram so as to bets
tim draw convention oonming approximt¢ly one wash
harm the meeting of thc aiken executive smitte¢.,
notwithstanding the requirement ct Art.ieles 3137 and 3138
that the £tata executive schwinn shall meet prior to
the F=tatn semantics dunbar certain reports by the non-
nitt»'ee gay ve made to the demotion after ita tmorm~y
organization of the following My.'

'i‘h¢ lagislative history or Mols 3139 is s
nitioent._ Prior to 1937, §rtie).a 3139 prmiied in
us follows-z

non. L. u. Flowers, Page 3

"All par., Ftete oonvonxioos to anno_do¢.
a platform or prinnipl¢s and announce nanina~
zions tar oovarner and Btnto actions ehall,
czaept as otherwise providod, meat at auth '
places as may be detarminod by th¢ parties re-
spectively on the Tveaday after tha third
nondvy after the fourth naturdly in Augult'
1928 and story two years theraatt¢r * *'* *"

The Forty-titth Logislature, in 1937, amended

Artiela 3139. supra, to provide for the election of 62

` of the executive committse, rather than 31 oln-
dcra ¢a`thorototore provided tor, and far the election
of a man ana woman.uambnr thoroot from inch senatorial
district of the atatc. fha cu¢r¢¢noy clause of thin
amendatory adt at 1937 refcrrud only to the ¢hangp in
the statuve whereby ronan would have equal roprcscnta-
tion on the ezsoutiva eeuoitboo.

Thie am¢ndm¢nt, however, road that thc acute
convention should meet on Tuaadny after tva second Honday
after the tourth'$atnrdsy in.nugunt, racket than an the
z:eaday after the third anday after tva fourth saturday

sugust.

Likswise, tha Fdrty*aiz$h L»£inlaturt, in 1939,
amended Artiolo 3139, aup:z, adding th» prominioa for g
vice-chairnin.or thol¢x¢outive'eounitt¢i, in addition to
tha ehairnnn, ann or than should du a pan ann tug oth¢r
n wonnn. fdic ¢hnn¢a clean is roodsn$ze& in hhs ausrg¢n~
ny clause to the amendatory aut. Ehu¢sur* ihs amanaatory
cat in 1939 likauilc read that the atet¢ oou$¢ntion should
moot nn tva lussier utter the mcneal Rnn¢¢y-¢£ter the
fourth S¢turdny in sugn¢t. th¢roby fsliou£a¢-tho'ecznin»
clegg in thin r¢spoat of tha 1937 ¢lsndlior! ¢¢t._m

nn therefore have tva anomalous situation anarchy
Artielc 3137 requires tha Etate.ez»nutivc vonmitteo
to moot on the third Mvm§oy utter the fourth Hatu!day in
august for the purpose of tabulating the teton received
dr each oandieatt, and preparing a 'lnt¢ list at the
delegates alsct¢d to the Stat¢ convict on, whereupon "thn
state chairman shall prnsant said tabulated statcnlnt and
said list or delagatos to the chairnnn ar abc gratz cone
wanting immediately after ita t¢n@orary organization on -
the following day, far its approval ar dilspproval*.
Likewiss, Artiole 3138 in its provinion.”tho $tate comp
faction shall eanxasn tds votes cast in.th¢ ¢n$ire ninth
for each cnnd£da%e far wash atat¢ cities nn Ehoun \y ibt
statement thereof pr¢s¢nt»d to it by she Htate eunaittqa“.
%hsr¢as, under article 3139, an re, as uuznd¢i the Btatl
convention is deserib¢d as meet ng on tva Tvnaéay after th¢'
second abode after the fourth Eaturdsy in hugest, which is
::viously p or to the waiting or tha Ftete ix¢entiva cnn~

tt“ v

1a resolving this ooatliet vot¢n¢n the statutes
ve can only seek to achieve the result uhieh, in our opinion,
wa¢aough$ by the chiuintura. Glasrly, article 313?, supra,
in ita provision ”tha state chairman shall present said tabu~
latud statan¢nt and said list ot delegates to the chairman

lion. LE. O. Flowora T"ags k

or the f?tato convention media tow utter its mary or-
ganization on the following day, for its approval w dilig-
proval“, eatabllohee the legislative requirement that blm
Etete conwnntion should-folloW the meeting of the £tnté lx$e-
uti¥e committos. '

ron sre, theretora, reapoettullyedviaad that lt 1a

the opinion of this dopermnt, under the conflict in th
statutes d¢sorlbod nhove, that effect should be given to tha
requlmnta of Artleles 3137 and 3138, supra, whereby th
- fifteen convention shell nut on the day following the
‘ of the fftate qmcutln emitto¢. Si.nee under Artlclo 3137,

supra, the committee shall mt on the third lindley after the
fourth F=aturday in human it follows that tim 9mm mm-
tlon should mt on the relieving msd¢y.

' ?ruating that we have odoquot¢ly answered your £n~
quiry, ma remain

rents vary truly
A?-‘I'GHNHI am GF mm

ny /s/ mite o. muth
louie G. Htukl¢

basista .
ms tab z er

AP”PRM`YBB. HL, 1950
/af aaron c. wm
AMM mAI, QF m

wm ormmmm
B!'BWB, mm